Citation Nr: 0213813	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for contact dermatitis, 
including as due to exposure to herbicides.

[The issues of entitlement to service connection for a 
syncopal disorder and a psychiatric disorder will be the 
subjects of a later Board decision.] 


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Private 
Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to February 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a November 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefits sought.

[The Board is undertaking additional development on claims of 
entitlement to service connection for a syncopal disorder and 
a psychiatric disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (to be codified at 
38 C.F.R. § 20.903).  After reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.]


FINDINGS OF FACT

1.  The veteran had active service in waters contiguous with 
Vietnam.

2.  Contact dermatitis is not listed as a disease associated 
with exposure to herbicides.

3.  Contact dermatitis was not manifested in service or for 
many years thereafter, and is not shown to be related to the 
veteran service.


CONCLUSION OF LAW

Service connection for contact dermatitis, including as a 
result of exposure to herbicides, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.313 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug.29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000. 

VA has fully complied with the mandates of the VCAA.  The 
claim has been considered on the merits.  The file contains 
records from the veteran's period of service, records of 
postservice VA and private medical treatment, VA examination 
reports dated in 1997, medical and administrative records 
from the Social Security Administration (SSA), and records 
from the Director, Center for Unit Records Research, 
pertaining to the events of the veteran's period of service.  
There is no indication that there is any pertinent record 
outstanding. 

In addition, the veteran was provided a copy of the decision 
appealed, which contains an explanation why the claim was 
denied.  Furthermore, in the February 2000 statement of the 
case (SOC), various correspondence from VA, and a February 
2002 supplemental statement of the case (SSOC), the appellant 
was advised of the laws and regulations pertaining to claims 
of service connection.  These communications clearly 
explained his rights and responsibilities; advised him what 
evidence is of record and what type of evidence could 
substantiate his claim; and identified and explained the 
respective responsibilities of VA and the veteran to obtain 
evidence. 

In light of the foregoing, it is not prejudicial to the 
appellant for the Board to address this claim based on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993). 
Factual Background

The veteran's DD Form 214 and service department records 
indicate that he served in the Navy on board the USS Gunston 
Hall.   Additional records on file show that the veteran's 
ship was stationed in the waters contiguous with Vietnam 
during the Vietnam War.  His service medical records reveal 
no complaints or findings indicative of a chronic skin 
problem. 

The veteran was admitted to a VA hospital for a period from 
September to October 1996.  He was seeking service connection 
for PTSD, and presented for a scheduled admission to the 
Seattle VA PTSD unit.  Physical examination was remarkable 
for a 4 by 4 cm. patch of mildly erythematous papules at 
midline in the suprapubic area several inches below the 
umbilicus.  The veteran reported a two-year history of 
pruritic papular rash in a midline suprapubic area that 
corresponded to the location of his belt buckle, which he had 
used daily for the past four years.  The rash was 
unresponsive to a trial of antifungal cream but did appear to 
improve during the final days of the hospital course with 
hydrocortisone cream.  The diagnosis was unclear, but signs 
and symptoms indicated that it might be a metal alloy 
allergy.  The Axis III diagnoses included chronic dermatitis, 
rule out metal allergy.  

In a statement received in October 1996, the veteran 
indicated he was seeking service connection for residuals of 
exposure to Agent Orange. 

On private psychiatric examination in January 1997, the 
diagnoses included chronic dermatitis.  

Analysis

The veteran contends that he now has contact dermatitis that 
is a result of exposure to herbicides while serving in 
Vietnam.

Service connection may be allowed on a presumptive basis for 
specified diseases associated with exposure to herbicides.  
Contact dermatitis is not one of these specified disorders, 
and as such, service connection for such disability on a 
presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Contact dermatitis was not shown manifested in service or for 
many years thereafter.  Consequently, service connection for 
such disease on the basis that it became manifested in 
service is not warranted.  The earliest medical evidence of 
record pertaining to the veteran's dermatitis is seen on 
medical reports from the veteran's period of hospitalization 
in 1996.  A 4 by 4 cm. patch of papules was found to be 
located in an area corresponding with the location of the 
veteran's belt buckle.  The treating physician related it to 
a metal alloy allergy, and did not indicate that the skin 
problem related to the veteran's period of service more than 
20 years earlier.  

The claim file contains no other medical evidence regarding a 
chronic skin problem.  Although contact dermatitis is not a 
disease for which service connection may be presumptively 
awarded based on Agent Orange exposure, service connection 
may nonetheless be established if competent evidence 
demonstrates that the dermatitis is related to service.  
However, there is no competent (medical) evidence of a 
connection between the veteran's contact dermatitis and any 
aspect of his active service, including exposure to 
herbicides therein.  

The veteran's own assertions that he has dermatitis due to 
exposure to Agent Orange are not competent evidence, as he is 
a layperson untrained in medical matters.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-5 (1992).

The preponderance of the evidence is against this claim; 
hence, it must be denied. 


ORDER

Service connection for contact dermatitis, including as due 
to exposure to herbicides, is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

